            Case 2:20-cv-01084-SB-JC Document 35 Filed 10/05/20 Page 1 of 2 Page ID #:325




              1                                                      October 5, 2020
              2
                                                                         VPC
              3
              4
              5                                                                        JS-6
              6
              7
              8                          UNITED STATES DISTRICT COURT
              9                         CENTRAL DISTRICT OF CALIFORNIA
            10
               AMNA JOHMNA ST. ROMAIN, an                       Case No. 2:20-cv-01084 SB (JC)
            11 individual,
            12        Plaintiff,
                                                                ORDER DISMISSING THE
            13 vs.                                              ENTIRE CASE WITH PREJUDICE
            14 BEACON HILL STAFFING GROUP,
               LLC, a Massachusetts limited liability
            15 company; and DOES 1-30, inclusive,
            16        Defendants.
            17
            18 BEACON HILL STAFFING GROUP,
               LLC, a Massachusetts limited liability
            19 company,
            20         Third Party Plaintiff,
            21 vs.
            22 LOUROE ELECTRONICS, a
               California corporation, and RICHARD
            23 BRENT, an individual,
            24         Third Party Defendants.
            25
            26
            27

LEWI        28
S
BRISBOI                                                     1
S                                  ORDER ON STIPULATION TO DISMISS CLAIMS WITH PREJUDICE
BISG   RD
            Case 2:20-cv-01084-SB-JC Document 35 Filed 10/05/20 Page 2 of 2 Page ID #:326




              1        Based on the parties’ stipulation to dismiss the case because of a settlement,
              2 this case is DISMISSED WITH PREJUDICE in its entirety against all defendants,
              3 including the Third-Party Defendants. At the parties’ request, the Court shall retain
              4 jurisdiction to enforce the settlement agreement.
              5
              6 Dated: October 5, 2020           _______________________________________
                                                           Stanley Blumenfeld, Jr.
              7
                                                          United States District Judge
              8
              9
            10
            11
            12
            13
            14
            15
            16
            17
            18
            19
            20
            21
            22
            23
            24
            25
            26
            27

LEWI        28
S
BRISBOI                                                    2
S                               ORDER ON STIPULATION TO DISMISS CLAIMS WITH PREJUDICE
BISG   RD
